PER CURIAM.
Elizabeth King appeals a final order adjudicating her daughter, J.K., dependent. She asserts error in the admission of certain hearsay statements of two of J.K.’s older siblings pursuant to section 90.-803(23), Florida Statutes (1989). Assuming arguendo that there was error in the admission of the siblings’ statements, any error was harmless. The dependency petition asserted multiple grounds for the dependency adjudication. Leaving the siblings’ statements entirely aside, there was an abundance of substantial competent evidence to support the order under review.
Affirmed.